My first very pleasant duty is to convey to you all the personal greetings and salutations of Mr. Siaka Stevens, President of the Republic of Sierra Leone. To see you, Mr. President, a dear and distinguished colleague and friend, seated as you are, guiding our deliberations, leaves me completely reassured that the twenty-ninth session of the General Assembly will conclude its work with speed and satisfaction. Your unanimous election is not only adequate testimony to your capabilities but also an acknowledgment of the role Algeria is playing in world affairs today.
180.	We also wish to thank most sincerely your distinguished predecessor, Mr. Benites of Ecuador, for the manner in which he presided over the twenty- eighth regular and the sixth special sessions of our Assembly.
181.	Congratulations must also go to the Secretary- General, Mr. Kurt Waldheim. In the past year, as indeed in previous years, he has been indefatigable in his quest for peace notably in the Middle East, Cyprus and IndoChina. He has traveled far and wide in the due execution of his multitudinous duties journeys which have taken him to drought-stricken areas, and to many countries throughout the world. We in Sierra Leone will long remember his very successful visit to our country earlier this year. Sierra Leone wishes Mr. Waldheim and his colleagues ever- increasing success.
182.	Today sees three new Members of this world body: the People's Republic of Bangladesh, Grenada and the Republic of Guinea-Bissau. The history of the struggles, sufferings and tribulations which preceded the emergence into nationhood of these nations is sufficient indication that they will contribute in a positive way towards achieving the great ideals of the United Nations. Sierra Leone is proud to have contributed in its own modest way towards Guinea- Bissau's assumption of its rightful place among the community of nations. To all the new Members we extend our warm welcome. We also look forward to greeting Mozambique as a Member State next year.
183.	Victory has crowned the dynamic struggles of the freedom fighters of Guinea-Bissau, Mozambique, Angola and the Cape Verde Islands. Guinea-Bissau is now an independent State recognized by the entire international community as a full Member of the United Nations. Agreement for the granting of independence to Mozambique has been reached. We can look forward to the prospect of independence talks on Angola. Portugal itself has been liberated from 50 years of Fascist dictatorship, thus making the total liberation of all former Portuguese colonial Territories a possibility.
184.	Whilst we welcome all these positive trends and support the progressive elements in Portugal, which alone are responsible for the warm welcome accorded Portugal in this Assembly this year, and rejoice at the prospect of genuine co-operation between former antagonists, we cannot but note that there are substantial racist elements in that country, still bent on pursuing outdated reactionary colonialist policies of plunder and exploitation for as long , as possible especially in Angola. We appeal to them to see that by such contumacy they are bequeathing to their children nothing but suffering, bitterness, hatred, even loss of life, which are all entirely avoidable today.
185.	The events in Portugal, Guinea-Bissau, Mozambique and Angola clearly indicate that South Africa's policy of apartheid and minority oppression is doomed to failure. Yet that Fascist racist minority regime continues its odious policy. And for the first time, in a gesture insulting to the integrity of this august body and to the intelligence of representatives, it has included non-whites in its delegation. None but Mr. Vorster and his merry men are deluded by such subterfuge. In former years when Portuguese delegations employed the same trick, did this hide from this Assembly the nature of similar noxious policies then being pursued by that country? It is significant that it is on the occasion that the South African delegation is for the first time so composed that the United Nations has at long last reached the right decision and rejected the credentials of the alleged representatives of South Africa, representatives who with unrestrained ferocity continue the systematic eradication of all enlightened opposition to their heinous policy.
186.	Given the history of the situation, it is obvious that no positive voluntary response from the South Africans is forthcoming. Our only hope therefore is to repeat our appeal to the rest of humanity to redouble its efforts to eradicate this stain of apartheid and racial discrimination from the face of the African continent.
187.	Those States enjoying special economic and cultural relations with the South African regime have thereby a responsibility they have clearly not yet shouldered. We appeal for a total boycott of South Africa, because we are convinced that, in a world in which nations have become so increasingly interdependent, political, economic and cultural isolation is bound to make a corrective impression on even the most intransigent regimes.
188.	The Government of Sierra Leone on its part pledges unfailing support for action by the Organization of African Unity, by the liberation movements in South Africa and by governmental and non-governmental organizations, and for the entire program of work of the Special Committee on Apartheid, particularly the program for intensification and coordination of United Nations action against apartheid established by resolution 3151 D (XXVIII), which my Government sponsored at the twenty-eighth session together with 42 other Governments.
189.	It is unfortunate that Ian Smith and his illegal racist regime seem impervious to reason. We appeal to them to follow Portugal's example and alter their collision course before it is too late. It is no disgrace to discard outmoded policies. "Only God and fools don't change." The peoples of Zimbabwe will unquestionably be freed but at what cost and with what legacy?
190.	We urge Ian Smith and his racist oligarchy to release and hold immediate discussions , with the real African leaders such as Mr. Nkomo and Mr. Sithole with a view to arriving at an acceptable independence agreement with the British Government.
191.	Increased racist legislation and practices will not help. Nor will the widespread detentions, the creation of "protected areas", the shutting down of schools- or the introduction of a system of passes. These in fact will exacerbate the situation further, making it even more unlikely that a peaceful solution of this problem can be arrived at.
192.	The failure of the United Kingdom Government to shoulder its responsibilities in Southern Rhodesia one of the least creditable chapters in British history deeply saddens and embarrasses Britain's many African friends. Given this shirking of its responsibility by the British Government, it is thus only by the determined action of all members of this community, both individually and collectively, that we can hope to achieve any meaningful results by means other than conflict and bloodshed. Unhappily, the sanctions on which this Organization has decided are being imposed either partially, half-heartedly or not at all by those whose compliance is likely to make the greatest impact on the Rhodesian economy.
193.	Our viewpoint is that unless there is a change of heart in this direction the only other possibility —a solution by force of arms—with all its attendant horrors and inevitable high! jcost in terms of human life, will be the personal responsibility of each and every one of us who failed to support faithfully this Organization's call for sanctions.
194.	Not only do we recommend and continue to urge a strict adherence to the sanctions on which this Organization has decided but we will work for a widening of sanctions in both scope and intensity to include, in particular, travel, communications, sports and all other economic, political, social and cultural activities, because again, as with South Africa, we feel that the effects of isolation military, economic, diplomatic and cultural can only be salutary.
195.	The situation in Namibia gives as much if not more cause for concern. Here we have an unrepresentative gang of desperadoes from a neighboring territory, having no right to govern even their own territory, illegally occupying and terrorizing this neighboring land for whose administration the United Nations itself is responsible. Our view is that the Namibian. issue is a direct test of the efficacy of the United Nations. No Member State therefore can treat it with indifference without betraying the principles that give this Organization its meaning. It is the sacred obligation of every Member of this Organization to co-operate fully in the search for a just solution of this problem.
1%. Sierra Leone believes in non-interference in the internal affairs of others because it is perfectly conscious of the dangerous consequences of any contrary policy. The tragic events in Cyprus which caused untold suffering, loss of human life and property were precipitated by just such interference. We therefore not only condemned the coup which purposed to oust the elected Government of Cyprus but continue to recognize the legitimate Government of that island headed by Archbishop Makarios that distinguished head of State whose address this afternoon we eagerly await. It is our hope that the further talks between the Greek and Turkish communities in Cyprus will solve the many problems complicated by accent actions and lay the foundations for a lasting peace on the island.
197. The Middle East continues to be a sensitive region. The recent peace momentum appears to have decelerated. The principle that. Sierra Leone cannot support the acquisition of any territory by any country through force remains our guide-line here. We further believe that lasting peace will return only by compliance with Security Council resolutions 242 (1967) and 338 (1973), by the removal of legitimate Palestinian grievances, and by the recognition of the right of the State of Israel to exist.
198.	In our view the tenuous semi-peace in Viet Nam will within the next 12 months be crucially tested and it is still our view that the Korean people themselves should be allowed to work together for the reunification of their homeland.
199.	With regard to Cambodia, Sierra Leone supports the Government of Prince Sihanouk and recognizes his Government in exile as the legitimate Government of Cambodia, and we look forward to an early restoration of the lawful rights of the Royal Government of National Union of Cambodia in the United Nations, rights that were usurped after the coup d'etat by foreign troops in March 1970.
200.	Last year from this rostrum [2133rd meeting] it fell to me to enunciate our concept of one of the duties incumbent on each and every Member State, namely, to work towards a truly harmonized community of nations. It was suggested that it is high time we stopped talking interminably about the gap between the "haves" and the "have-nots" and did something about it. The reduction of this gap, it was suggested, not only is worthy of the attention of the galaxy of talent available to this Organization but should be one of our association's priority action programs. We therefore proposed, as important and urgent, item 47 entitled "Reduction of the increasing gap between the developed and the developing countries" and had that item included in the agenda of the present session.
201.	Since then the oil-producing countries took certain practical steps within this context. And if the phraseology economic co-operation and not confrontation was not born then, it was at least revitalized. Since then President Boumediene's initiative, culminating in the sixth special session, enabled all of us to agree that the establishment of a new international economic order was necessary.
202.	The need to eradicate these disparities and establish this new economic order is not rooted in charity or philanthropy, otherwise throwing a few provisions into the abyss of hunger would suffice. There can be no peace where the few, by the exploitation of the many, utilize and waste the resources which the many need barely to survive, let alone have a decent standard of living. Fully to appreciate that this need is firmly rooted in respect for human dignity and welfare is indispensable to the safety of each and every one of us. Yet we are not all doing however much or however little we can to eradicate these disparities. To fail to do this, to miss establishing this new economic order as a matter of the utmost priority, is to jeopardize the future of mankind.
203.	We must never forget that today wars, however local, have a global significance, and economic confrontation has profound international repercussions. We live in a tiny, ever-shrinking and organically cohesive world, wherein no-one's destiny is isolated. A world where starvation is only avoided by economic confrontation is not a healthy one; when desperation generates terrorism, who is safe?
204.	And still we fail to appreciate the urgency. We really ought not to be surprised to find in President Ford's words that: "Today, the economy of the world is under unprecedented stress." [2234th meeting, para. 22.] It will remain so unless and until we tackle these problems resolutely.
205.	It is for these reasons that Sierra Leone supports the Program of Action decided upon at the sixth special session of the General Assembly, subscribes to the principles of the Declaration on the Establishment of a New International Economic Order, joins in any world-wide effort to increase food production, negotiate, establish and maintain an international system of food reserves, and looks forward to the forthcoming World Food Conference in Rome, an important initiative in the right direction.
206.	We advocate and support regional, continental and other international groupings calculated to improve the socio-economic conditions of the developing countries, and join in any serious effort to support the economic self-reliance of these countries.
207.	We are deeply concerned to avoid the path whereby no significant development of the third world is likely without confrontation. This is why at the outset of an era when the resources of the sea will play an ever-increasing part in feeding the world's population and in providing the necessary mineral and geological wealth, we are watching with the keenest of interest the developments at the Conferences on the Law of the Sea, the last of which was held in Caracas. We look forward to the emergence of an agreement encompassing a global strategy preserving the vast resources of the seas for the equitable use of all mankind.
208.	If I have dwelt at some length on the economic aspects of the problems facing the international community as a whole, but more particularly the developing countries, it is because I am of the opinion that it would be one of the major tragedies of the world if we did not, on the economic stage, avoid the fatal and costly mistakes our forebears and we ourselves made in the political arena. We can proceed to making the world's resources available to all mankind by the road of co-operation, if we are seriously prepared to take that path today; if not, we shall proceed tomorrow not even the day after to the same goal by the much thornier and more wasteful road of confrontation, terrorism and chaos.
209.	Of direct relevance to the social and economic well-being of each individual is the question of disarmament. While we welcome the process of detente and acknowledge that there are signs of continuing mutual accommodation, not only between the super-Powers but in the international community generally, it is still totally intolerable that the world spends hundreds of billions of dollars every year in the arms race. Stockpiles that could destroy humanity are being amassed by an ever-increasing number of nations, but particularly by the two super-Powers. Imagine what transformation could be wrought by the application of even a fraction of those sums to the development of agriculture, the improvement of the environment, the growth of food and the fight against disease.
210.	The vision of our destiny we must conjure up is that of a world geared to the availability of the fruits of the earth, to each and every individual. And the instrument for translating this vision into reality as speedily as possible is a reformed United Nations Organization.
211.	I reaffirm Sierra Leone's faith in the United Nations. Its past contribution to the peace and security of the world has been inestimable. Its future role in evolving a true community of nations, in harmonizing the interests of all, in utilizing the world's limited resources for the benefit of all, and in settling disputes by peaceful means is unique.
212.	On behalf of my country, I speak up for the most important form of co-operation, embracing all mankind, namely the United Nations. Sierra Leone again pledges to do ail in its power to assist this Organization in achieving its full potential. To do this, we are convinced that the situation where one nation can by the exercise, arbitrary or otherwise, of a veto frustrate the wishes, and often the collective wisdom, Of the rest of the entire international community is unacceptable. It is also our position that now is an appropriate time for a review of the entire question of the permanent membership of the Security Council.
213.	We shall, within and without this forum, search, along with any and all other peace-loving nations dedicated to the betterment of the lot of all mankind especially the underfed, the underprivileged and the oppressed we shall with those nations search for the solutions to our many problems, always conscious that we live in an increasingly interdependent world. But indeed in order to realize our vision we believe that it is necessary also to change even the nature of the Organization itself, and that the kind of world organization we need is one growing rapidly and steadily from a platform for propagandist slogans to an embryonic world parliament with all necessary
ancillary legal and physical powers. To this end we again pledge that we stand ready and willing to surrender as much or as little of our national sovereignty, dearly prized as this is, to such a world body as is necessary to give the latter reality and meaning.
214.	These are the views of my Government that I have been privileged to present. We restate that one of the fundamental tenets of Sierra Leone's foreign policy has always been support of this Organization. We will continue to give that support in accordance with the principles enunciated above.
